On Remand from the Supreme Court of Florida

PER CURIAM.
This case is before us on remand following the decision of the Florida Supreme Court in Kaigler v. State, 944 So.2d 340 (Fla.2006), quashing and remanding the decision of this court in this case, Kaigler v. State, 913 So.2d 1254 (Fla. 2d DCA 2005). Pursuant to the holding in Tillman v. State, 934 So.2d 1263 (Fla.2006), we reverse Kaigler’s convictions, for resisting an officer without violence and battery on a law enforcement officer and direct the trial court to grant Kaigler’s motion to dismiss as to these charges.
Reversed and remanded.
FULMER, C.J., and WHATLEY and CANADY, JJ„ Concur.